Exhibit 10.1
Amendment to
American Public Education, Inc.
Executive Employment Agreement


THIS AMENDMENT TO THE EXECUTIVE EMPLOYMENT AGREEMENT (the “Amendment”) is made
and entered into effective as of September 23, 2020 (the “Amendment Effective
Date”), by and between American Public Education, Inc., a Delaware corporation
(the “Company”) and Angela Selden (the “Executive”).


WHEREAS, the Company and Executive entered into that certain Executive
Employment Agreement (the “Agreement”) dated as of August 21, 2019, to be
effective as of September 23, 2019, and


WHEREAS, the Company and the Executive desire to amend Section 7 of the
Agreement in the manner reflected herein,

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows, effective as of the Amendment Effective Date:


1.    Relocation. Section 7 of the Agreement is hereby deleted and replaced in
its entirety with the following (with all capitalized terms having the meaning
originally ascribed thereto in the Agreement):


“7. Relocation Expenses/Initial Hire. In calendar year 2021, the Company shall
reimburse the Executive up to $75,000 in incurred expenses for Executive’s
relocation to the vicinity of the Company’s headquarters, which expenses are
limited to eligible expenses set forth in the Company’s relocation policy (which
includes reasonable and customary meals during house hunting trips), subject to
such exceptions as may be approved by the Compensation Committee, and are
otherwise subject to the terms and conditions of such policy. In addition, all
such reimbursed expenses must be repaid by the Executive to the Company on
demand if within two (2) years of the Effective Date, the Executive’s employment
terminates unless such termination was by the Company without Cause, by
Executive for Good Reason or on account of death or Disability. In addition, for
a period of not longer than two (2) years after the Effective Date, (i) to
facilitate Executive’s presence and duties at Company locations, the Company
shall reimburse the Executive for temporary lodging expenses in connection with
the Executive’s work at Company locations, which amount may not exceed $8,000
per month, and (ii) the Company will reimburse the Executive the costs for round
trip travel in economy class one time per week from the work location that the
Executive was working in that week to the Executive’s current residence in
Florida. The Executive acknowledges that the foregoing reimbursements will
constitute taxable income.”


2.    Counterparts. This Amendment may be executed in one or more facsimile,
electronic or original counterparts, each of which shall be deemed an original
and both of which together shall constitute the same instrument.


3.    Ratification. All terms and provisions of the Agreement not amended
hereby, either expressly or by necessary implication, shall remain in full force
and effect. From and after the date of this Amendment, all references to the
term “Agreement” in this Amendment or the original Agreement shall include the
terms contained in this Amendment.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Executive Employment Agreement effective as of the Amendment Effective Date.




[Signature page follows]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the day and
year first hereinabove written.
              
          

AMERICAN PUBLIC UNIVERSITY SYSTEM, INC.By:/s/ Richard W. Sunderland,
Jr.Name:Richard W. Sunderland, Jr.Title:Chief Financial Officer






AMERICAN PUBLIC EDUCATION, INC.By:/s/ Richard W. Sunderland, Jr.Name:Richard W.
Sunderland, Jr.Title:Chief Financial Officer






THE EXECUTIVEBy:/s/ Angela SeldenName:Angela SeldenTitle:Chief Executive Officer


